DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 7 September 2021.  Claims 39-46 and 48-55 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 39-46 and 48-55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 39
The phrase “the at least one notification corresponding to the at least one unusual PWR transient condition” lacks proper antecedent basis.  The claim does not previously refer to a notification corresponding to an unusual PWR transient condition.
Claim 39 improperly includes two periods.  It is unclear where the claim ends.
The wording “the real time (analysis” lacks proper antecedent basis.  It is unclear whether “the real time” should be “the real time evaluation”.
It is unclear what constitutes “typically about every minute”.

It is unclear whether the wording in parenthesis is being positively recited.  For example:
It is unclear whether the nuclear reactor transient behavior is “outside the NRC licensing basis”.  
It is unclear whether the real time evaluation comprises “analyses performed as fast, or faster than the evolving plant transient information is recorded by the Plant Central Computer”.  
It is unclear whether the specific intervals are every minute.
It is unclear whether the PDD) comprises “stored plant information that characterizes the reactor design”.
It is unclear whether the PWR components comprise the “core, reactor, pressurizer, steam generators and containment”.
Claims 40 and 49
The claim recites using “PDD” and “time-dependent measurement data”.  It remains unclear how each of the “PDD” and the “time-dependent measurement data” is used.  It is unclear whether storing data in memory constitutes use of the data.
Claims 41 and 50
The wording “confirmatory measurement associated with the plurality of PWR components” is unclear.  It is unclear whether the “measurement” should be “measurement data”.  For example, note “confirmatory PWR measurement data” in claim 55.

Claim 46
The wording “confirmatory PWR measurement associated with the plurality of PWR components” is unclear.  It is unclear whether the “measurement” should be “measurement data”.  For example, note “confirmatory PWR measurement data” in claim 55.
Claim 48
The phrase “the at least one notification corresponding to the at least one PWR transient condition” lacks proper antecedent basis.  The claim does not previously refer to a notification corresponding to a PWR transient condition.
Conclusion
Thus, for the reasons set forth above, the claims are vague and indefinite.  They do not allow the public to be sufficiently informed of what would constitute infringement.  


Claim Rejections - 35 USC §101
Claims 39-46 and 48-55, as best understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The reasons for rejection set forth in the Office Action dated 7 June 2021 are herein incorporated by reference.
Claim 39 relies on analysis of data associated with a reactor to generate and transmit a notification.  The claim relies upon computational operations to manipulate existing data to generate additional data.

The claim also does not pertain to an improvement to the functioning of a “computer system.”  There is no indication that a CPU being used needs to be more than a generic device.  Nor does the claim integrate the judicial exception into a practical application.  For example, claim 39 does not require a nuclear reactor along with a specific change in operation of the nuclear reactor based on analysis of specific data.  Absent evidence to the contrary, claim 39 merely relies on a computer system that includes generic components as a tool to perform the abstract idea. 
Nor does claim 39 include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  Again, the claim does not require any specific change in operation of a nuclear reactor.  Any intended use of providing a notification to facilitate the management of reactor transient conditions is mere post-solution activity.

Claim Rejections - 35 USC § 103
Claims 39-46 and 48-55, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 5,309,485) in combination with AERB (Board, Atomic Energy Regulatory, "Design of Pressurised Heavy Water Reactor Based Nuclear Power Plants", Safety Code No. AERB/NPP-PHWR/SC/D (Rev-1), Mumbai 2009).
The reasons for rejection set forth in the Office Action dated 7 June 2021 are herein incorporated by reference.



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that “an invention's ability to run on a general purpose computer does not automatically doom the claim, certain claims directed to improvements in computer-related 16/684,403technology are not necessarily abstract, and claims directed to software are not inherently abstract” (Reply at page 13, last paragraph).  
	The examiner asserts that claim 39 does not pertain to an improvement to the functioning of a “computer system.”  There is no evidence that the modules (i.e., engineering module, evaluation module, and decision module) improve the functioning of the computer itself.  Rather, claim 39 merely relies on a generic computer system that includes generic components as a tool to perform the abstract idea.  See MPEP § 2106.05(a) and 2106.05(f).  Nor does claim 39 require any specific change in operation of a nuclear reactor.  
The computational operations (algorithm/equations) is a mathematical relationship which is similar to those found by the courts to be abstract.  Claim 39 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  Thus, claim 39 is properly rejected as not being directed to patent eligible subject matter under 35 U.S.C. § 101.
Applicant also argues that “neither of these references could be used to detect or evaluate an unusual event, nor would they be of any practical use to the TSC personnel trying to cope with an unusual event” (Reply at page 21).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646